Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 and 11/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,12 recites the limitations “the subnetwork’s ip address”, “the application server’s IP address”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1,12 recites, “wherein, if the path monitoring information contains an IP address of at least one subnetwork, the subnetwork is selected from the at least one 
Claims 1,12 recites, which “path” is monitored.  It seems that the “path” needs to be related to the connection over which the data relating to the user equipment is tunneled.  For the purpose of examination, examiner assumes that the path information is the related to the tunneling of data.
It is also unclear of in claims 1,2 what is the different between the core network and the subnetwork.  Applicant needs to elaborate on whether these two network are related, or the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
It is unclear if claim 9 is depended on claim 1, if this is the case (which examiner assumes it depended on claim 1) claim 1 is a method claim and claim 9 is a computer program product claim which is a different statutory category.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,12.
	For example it failed to teach upon a user equipment attaching to a core network of a communications network system, allocating an internet protocol (IP) address to the user equipment for tunneling data relating to the user equipment between a network device and an application server, wherein the IP address is allocated from a subnetwork, wherein the allocating is performed based on path monitoring information, wherein, if the path monitoring information contains an IP address of at least one subnetwork, the subnetwork is selected from the at least one subnetwork; checking if the path monitoring information contains a combination of the subnetwork's IP address and the application server's IP address; and in case the combination is not contained in 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Tan et al (us 2015/0110095) teaches the concept of allocating IP address to user equipment UE, generating configuration information of a data path according  to the IP address and send the configuration information of the data path to the user plane entity… (see paragraph 0015).

Prior art Naoe et al (us 2012/0020318) teaches the concept of allocating IP address when the user makes the connection request…
Prior art Shi (us 2013/0022033) teaches the concept of access control of network service in which IP address is allocated to the user terminal.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.